 


110 HRES 1231 EH: Supporting the goals and ideals of Vietnam Veterans Day and calling on the American people to recognize such a day.
U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1231 
In the House of Representatives, U. S., 
 
June 26, 2008 
 
RESOLUTION 
Supporting the goals and ideals of Vietnam Veterans Day and calling on the American people to recognize such a day. 
 
 
Whereas the Vietnam War was the longest military conflict in United States history;  
Whereas more than 3,000,000 Americans served in Southeast Asia during the Vietnam War;  
Whereas more than 58,000 Americans lost their lives defending the Nation’s freedom during the Vietnam conflict;  
Whereas 304,000 additional Americans were wounded during the war;  
Whereas on March 29, 1973, the last remaining members of the United States Armed Forces withdrew from Vietnam; and  
Whereas the United States does not have a national day of recognition specifically for Vietnam veterans: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of Vietnam Veterans Day; and  
(2)calls on the American people to recognize such a day to remember those men and women who sacrificed their lives defending the Nation in the Vietnam conflict, to recognize the prisoners of war and those members of the Armed Forces who are missing in action, and to honor all Vietnam veterans who served the Nation faithfully to protect its freedom.  
 
Lorraine C. Miller,Clerk. 
